Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 1 of 17   PageID #:
                                    731




               Exhibit D
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 2 of 17                      PageID #:
                                    732



 JUSTIN A. BRACKETT (HI Bar No. 9954)
 515 Ward Avenue
 Honolulu, HI 96814
 Telephone: (808) 377-6778
 Email: iustinbrackettlaw@gmail.com

 Attorney for Plaintiff
 Mignonette Olivas
                    IN THE CIRCUIT COURT OF THE FIRST CIRCUIT
                                STATE OF HAWAI'I

                                               )     CIVIL NO. 19-1-0105-01 GWBC
 MIGNONETTE OLIVAS                             )     (Other Civil Action)
                                               )
                     Plaintiff,                )
        vs.                                    )    PLAINTIFF'S RESPONSES AND
                                               )    OBJECTIONS TO DEFENDANT FCA US,
 CUTTER CJD, Inc. (d/b/a CUTTER                )    LLC'S FIRST REQUEST FOR ANSWERS
 DODGE CHRYSLER JEEP PEARL                     )    TO INTERROGATORIES TO PLAINTIFF
 CITY); FCA US, LLC (d/b/a CHRYSLER            )    MIGNONETTE OLIVAS DATED MAY 1,
 CORPORATION       and     CHRYSLER            )    2019; CERTIFICATE OF SERVICE
 GROUP LLC), AND DOE                           )
                                               )
                                               )
                      Defendants.              )




   PLAINTIFF'S RESPONSES AND OBJECTIONS TO DEFENDANT FCA US, LLC'S
     FIRST REQUEST FOR ANSWERS TO INTERROGATORIES TO PLAINTIFF
                 MIGNONETTE OLIVAS DATED MAY 1, 2019


        Pursuant to Rules 26 and 33 of the Hawaii Rules of Civil Procedure, Plaintiff Mignonette

 Olivas ("Plaintiff' or "Ms. Olivas") hereby objects and responds to Defendant FCA US, LLC's

 First Request for Answers to Interrogatories to Plaintiff dated May 1, 2019 (the "Request") as

 follows:




 1. Plaintiff objects to any Request to the extent that it seeks or may be deemed to seek answers

    or information protected by the attorney-client privilege, the work-product doctrine, or any




                                                                                        EXHIBIT "D"
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 3 of 17                        PageID #:
                                    733



    applicable privilege provided by statute, rules, or common law. Any disclosure of such

    information is inadvertent and is not intended to waive such privileges or protections.

 2. Plaintiff objects to any Request to the extent that it seeks to unilaterally expand the scope of

    discovery allowed by the HRCP through the instructions and definitions preceding the

    interrogatories or by any other means.

 3. Plaintiff has not completed discovery or trial preparation in this matter. Further, Plaintiff has

    not completed its review and analyses of the documents in its possession, custody, or control

    that have been gathered thus far in the course of discovery. Accordingly, these responses

    were made without prejudice to Plaintiffs right to present additional or modified answers at

    trial based upon information obtained or evaluated hereafter.

 4. Plaintiff objects to any Request to the extent that it contains words or phrases susceptible to

    various and conflicting interpretations and, consequentially, calls for speculation on the part

    of Plaintiff. Plaintiff will respond to any ambiguous request based upon its reasonable

    interpretation of such interrogatory.

 5. Plaintiff does not in any way waive or intend to waive, but rather intends to preserve and is

    preservmg:

        a. All objections as to competency, relevancy, materiality, and admissibility of the

            responses or the subject matter thereof;

        b. All objections as to vagueness, ambiguity, or undue burden;

        c. All rights to object on any grounds to the use of the responses, or the subject matter

            thereof, at trial of this or any other action; and

        d. All rights to object on any grounds to any request for further responses to these or to

            other requests involving or relating to the subject matter of these interrogatories.




                                                    2
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 4 of 17                          PageID #:
                                    734



 6. Plaintiff objects to each Request to the extent that it requests information that is not relevant

      to the subject matter involved in the pending action and is not reasonably calculated to lead

      to the discovery of admissible evidence.

 7. Plaintiff objects to each Request insofar as it requests information so broad, uncertain, and

      unintelligible that Defendants cannot determine the nature of the information sought and,

      therefore, is unable to respond.

 8. Plaintiff objects to the definitions in the Requests and will not be bound by those definitions

      in the following responses. Plaintiff assumes that words utilized by Plaintiff in the Requests

      are utilized under a common, ordinary, (i.e., dictionary) meaning.

 9.   Plaintiff objects to each Request to the extent that it requires the dissemination of the

      confidential information.

 10. Plaintiff objects to each Request to the extent that it seeks to impose a burden on it in excess

      of the requirements of the HRCP.

 11. Plaintiff reserves the right to amend or supplement these responses to the Request in

      accordance with the HRCP.

 12. The applicable foregoing general and specific objections are hereby incorporated into each

      of Plaintiffs specific answers that follow with the same force and effect as if fully set fo11h

      herein.

                 DATED: Honolulu, Hawai'i, May          2 cl_~   , 2019.




                                                                 ,
                                                                       ~
                                                                     b{~~Bracl(ett
                                                                      ~ mey for Plaintiff




                                                    3
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 5 of 17                         PageID #:
                                    735



                                      INTERROGATORIES

 INTERROGATORY NO. 1: Please state your full name and any other names by which you may

 have been known and your date of birth.



 ANSWER: In addition to Plaintiffs general objections, Plaintiff objects to this request on the

 ground that Plaintiffs date of birth is neither relevant nor reasonably calculated to lead to the

 discovery of admissible evidence. Subject to and without waiver of the objections, Plaintiffs

 full name is Mignonette Nicole Olivas.



 INTERROGATORY NO. 2: What is your driver's license number.



 ANSWER: In addition to Plaintiffs general objections, Plaintiff objects to this request on the

 ground that Plaintiffs driver's license number is neither relevant nor reasonably calculated to

 lead to the discovery of admissible evidence. Subject to and without waiver of the objections,

 Plaintiffs driver's license number is D04093810.



 INTERROGATORY NO. 3: State the nature of your employment, including employer,job title

 and job responsibilities and whether you use or have used the subject vehicle for any business

 purpose.



 ANSWER: In addition to Plaintiffs general objections, Plaintiff objects to this request on the

 ground that Plaintiffs employment information such as employer,job title, and job

 responsibilities are neither relevant nor reasonably calculated to lead to the discovery of




                                                   4
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 6 of 17                          PageID #:
                                    736



 admissible evidence. Subject to and without waiver of the objections, Plaintiff is unemployed

 and only used the subject vehicle for personal purposes.



 INTERROGATORY NO. 4: State the name and address of any and all service, repairs, and

 maintenance facilities that have performed service on the subject vehicle from the date of its

 purchase by Plaintiff until the present.



 ANSWER: Plaintiff objects to the Request to the extent it calls for a response that is as

 accessible to Defendant as to Plaintiff, or more readily accessible to Defendant than to Plaintiff.

 Subject to and without waiver of the objections, Plaintiff believes the following service, repairs,

 and maintenance facilities that have performed service on the subject vehicle is:

        CUTTER CJD., INC. dba CUTTER DODGE CHRYSLER JEEP PEARL CITY
        905 Kamehameha Hwy.
        Pearl City, Hawaii 96782


 INTERROGATORY NO. 5: Please identify all persons who have an ownership interest in the

 subject vehicle.



 ANSWER: Mignonette Olivas



 INTERROGATORY NO. 6: Identify by name and address all person who have driven the

 vehicle in question. For each such person, state the approximate number of times he/she drove

 the vehicle in question and the approximate period of time in which he/she drove the vehicle.




                                                   5
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 7 of 17                         PageID #:
                                    737



 ANSWER: In addition to Plaintiffs general objections, Plaintiff objects to this request on the

 ground that stating the approximate number of times he/she drove the vehicle in question and the

 approximate period of time in which he/she drove the vehicle is unduly burdensome. Subject to

 and without waiver of the objections, Plaintiff answers: Mignonette Olivas and Cipriano Olivas.



 INTERROGATORY NO. 7: Please state the location of the vehicle and state the address,

 telephone number and identity of the individual or entity that currently has custody/control of the

 vehicle.



 ANSWER: The vehicle is located at the home of Mignonette Olivas. She can be contacted

 through her attorney.



 INTERROGATORY NO. 8: Is the subject vehicle still being driven as of the date of your

 response to this interrogatory? If not, what is the reason the vehicle is not currently being driven.



 ANSWER: As this is her only means of transportation, Ms. Olivas does still drive the vehicle

 when absolutely necessary. She fears for her safety every time she has to drive it.



 INTERROGATORY NO. 9: Please state the mileage of the subject vehicle at the time of

 purchase and at present.

 ANSWER:        Mileage at time of purchase: 84 miles

                Mileage currently: 12,168 miles as of May 15, 2019




                                                   6
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 8 of 17                          PageID #:
                                    738



 INTERROGATORY NO. 10: Please describe any aftermarket accessories or components which

 have been installed or utilized since the date of your purchase of the subject vehicle.



 ANSWER: None



 INTERROGATORY NO. 11: Has the vehicle been damaged by an accident, vandalism, or any

 other cause? If so, please provide the following information for each incident resulting in

 damage:

        a. The date and location of each incident;

        b. A description of any damage and the nature and extent of any repair;

        c. Whether a claim was filed with any insurance company;

        d. The name of each insurance company involved in the claim;

        e. A detailed account of all compensation you received from any insurance company;

        f. A detailed description of any repairs paid for by any insurance company; and

        g. The court, docket number and captioned parties of any lawsuit involving each incident.



 ANSWER:No



 INTERROGATORY NO. 12: Please identify and describe the date, nature and content of any

 communication you have had with FCA regarding the subject vehicle since the date of your

 purchase.

 ANSWER: Plaintiff objects to the Request to the extent it calls for a response that is as

 accessible to Defendant as to Plaintiff, or more readily accessible to Defendant than to Plaintiff.




                                                   7
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 9 of 17                          PageID #:
                                    739



 Subject to and without waiver of the objections, Plaintiff answers as follows: See Complaint,

 FCA's responses to discovery requests, and the attached responses to FCA's Requests for

 Production.



 INTERROGATORY NO. 13: Please identify each repair facility that repaired or diagnosed the

 subject vehicle. Please include the following:

        a. The date and mileage each repair or diagnosis was performed, including total days out

            of service;

        b. The name of the facility performing the repair or diagnosis;

        c. A description of each repair or diagnosis performed;

        d. Whether each repair or diagnosis was initially successful;

        e. Whether the complaint presented at each repair visit recurred; and

        f. Whether the complaint which was the subject of each repair presentation still exists.



 ANSWER: Plaintiff objects to the Request to the extent it calls for a response that is as

 accessible to Defendant as to Plaintiff, or more readily accessible to Defendant than to Plaintiff.

 Subject to and without waiver of the objections, Plaintiff answers as follows: All repairs were

 made by:

        CUTTER CJD., INC. dba CUTTER DODGE CHRYSLER JEEP PEARL CITY
        905 Kamehameha Hwy.
        Pearl City, Hawaii 96782


 See the Complaint, FCA's responses to discovery requests, and the attached responses to FCA's

 Requests for Production.




                                                  8
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 10 of 17                        PageID #:
                                    740




  INTERROGATORY NO. 14: State whether there have been any inspection and/or examinations

  other than those associated with repairs performed on the subject vehicle from the date of its

  purchase by plaintiff to the present and if so, state the date when any inspection or examination

  was held and by whom said inspection was performed.



  ANSWER: None.



  INTERROGATORY NO. 15: Identify specifically, and not by incorporating by reference repair

  orders or other documents not prepared by yourself, the manner in which each non-conformity

  which you allege substantially impairs the use value or safety of the vehicle.



  ANSWER: In addition to Plaintiffs general objections, Plaintiff objects to this request on the

  grounds that it is an incoherent sentence that does not appear to request any information from

  Plaintiff.



  INTERROGATORY NO. 16: Did you submit your claims regarding the subject vehicle to any

  informal dispute settlement mechanism? If so, please provide the name of the body to which

  your dispute was submitted, the results of any procedures, the date of any decision rendered and

 the identifying number of the proceeding.



  ANSWER: None.




                                                   9
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 11 of 17                          PageID #:
                                    741




  INTERROGATORY NO. 17: Identify and describe each warranty and/or service contract that

  you claim applies to the subject vehicle. Please include the following:

            a. The method by which each warranty or service contract was consummated;

            b. The date each warranty or service contract was consummated;

            c. The name of the person who made each warranty or service contract; and

            d. A description of every document or record containing each warranty or service

              contract.



  ANSWER: Plaintiff objects to the Request to the extent it calls for a response that is as

  accessible to Defendant as to Plaintiff, or more readily accessible to Defendant than to Plaintiff.

  Subject to and without waiver of the objections, Plaintiff answers as follows: All warranty and

  service contracts were initiated by:

         CUTTER CJD., INC. dba CUTTER DODGE CHRYSLER JEEP PEARL CITY
         905 Kamehameha Hwy.
         Pearl City, Hawaii 96782
  Furthermore, the applicable warranty and service contracts in Plaintiffs possession are attached

  hereto.



 INTERROGATORY NO. 18: Do you allege that any incidents have occurred which have caused

 you to believe that the subject vehicle has a safety related defect? If so, please provide the

  following information for each alleged incident:

            a. A detailed description of each alleged incident;

            b. Tl;ie date each alleged incident occurred; and

            c. The name and last known address and telephone number of each witness to each



                                                     10
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 12 of 17                         PageID #:
                                    742



             alleged incident.

  ANSWER: Subject to and without waiver of the general objections, Plaintiff asserts she received

  a recall notice in early July 2018, then she noticed the knocking noise from her vehicle when

  she's driving and when placing vehicle transmission shifter into the drive position in early July

  2018. Plaintiff then called Cutter regarding the recall notice to set up an appointment for August

  17, 2018. Cutter service manager Jesse Morgan 808-564-9803 rode in the vehicle as a

  passenger, witnessed and acknowledged vehicle noise while driving. Cutter service advisor

  Shanna Hermann (AKA Ui) 808-564-9806 examined vehicle while shifting transmission

  selector and acknowledged hearing uncommon loud noise.



  INTERROGATORY NO. 19: State whether or not you have been a party to any other litigation

  during the past 10 years. For each case, please provide the docket number, jurisdiction and a

  description of the resolution.



  ANSWER: In addition to Plaintiffs general objections, Plaintiff objects to this request on the

  ground that this Request is neither relevant nor reasonably calculated to lead to the discovery of

  admissible evidence. Subject to and without waiver of the objections, Plaintiff answers as

  follows: she has not been a party to any other litigation in the past 10 years except for a divorce

  case in 2008 in Arizona.



  INTERROGATORY NO. 20: State whether or not you have previously had any dispute(s) with a

  vehicle manufacturer or vehicle dealership. If so, please provide the following regarding each

  dispute:




                                                   11
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 13 of 17                           PageID #:
                                    743



         a. The name of each manufacturer or dealership involved in each dispute;

         b. The reason for each dispute;

         c. The terms of the resolution of each dispute; and

         d. Each identifying docket number, case number, or other identifier denoting each

            dispute.



  ANSWER: None.



  INTERROGATORY NO. 21: Excluding those occasions when the subject vehicle was presented

  for repair to a named defendant in this action, please identify each occasion when you notified

  any Defendant of any alleged defect in the subject vehicle. Please include the following

  information:

         a. The date of the notification;

         b. Whether the notification was in writing or made orally; and

         c. A summary of the conversation or writing wherein the notification was given.



  ANSWER: Subject to and without waiver of the objections, Plaintiff answers as follows:

  On November 11, 2018, Calden Ford called Plaintiff and asked if Cutter fixed the scratches.

  Plaintiff told Mr. Ford that Cutter is ignoring her calls and messages, and the scratches are still

  there. Plaintiff told Mr. Ford that the car is still making knocking noises and the radio is still

  defaulting. Mr. Ford told her that he will call Cutter and call her back. Furthermore, on January

  4, 2019, Plaintiff did a three way call with Cutter and FCA US. She was told to bring the car

  back to Cutter for repair.




                                                    12
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 14 of 17                         PageID #:
                                    744




  INTERROGATORY NO. 22: Excluding individuals who may be called to provide expert

  testimony, for each person who possess knowledge or information about any fact of

  circumstance relating to any allegation in your Complaint, please provide the following:

         a. The person's name and last known address and telephone number;

         b. Whether the person has been contacted by you or your attorney about any fact or

            circumstance forming the basis of your Complaint;

         c. The date and location of every contact between the person and either you or your

           attorney when any fact or circumstance forming the basis of your Complaint was

           discussed;

         d. A summary of each conversation between the person and you, your agent, or your

           attorney about any fact of circumstance forming the basis of your Complaint;

         e. A summary of the information and knowledge possessed by the person which supports,

           refutes or in any way relates to any fact or circumstance forming the basis of your

           Complaint;

         f. Whether the person is expected to be a witness in this case.

  ANSWER: Ui, LB, Jesse, Chloe, Calden Ford, and Plaintiffs husband Cipriano Olivas.

  MaryAnn initial contact at Chrysler who initiated claim with case# 57241080. Chloe (Chrysler),

  on December 7, 2019, contacted Cutter during a three way recorded call to obtain service records

  without success.




                                                  13
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 15 of 17                        PageID #:
                                    745



  INTERROGATORY NO. 23: State whether Plaintiff has ever been refused service, repair,

  inspection, or diagnosis for any issue or problem which plaintiff alleges was covered by a written

  limited warranty and if so, provide the date service, repair, inspection or diagnosis was refused,

  the entity that refused plaintiff, and the reason given for the refusal.



  ANSWER: Cutter deceptively asserted it would repair/ replace the transmission on August 17,

  2018 and refused to paint the vehicle on September 17, 2018. Plaintiff understood repairs were

  going to be made to her vehicle in the following manner: transmission was to be replaced by

  FCA US or Cutter. According to Cutter, the transmission was ordered and shipped from the

  mainland. But when she received her car bar the service invoice stated that they only replaced an

  axle.



  INTERROGATORY NO. 24: Please identify each category of damages Plaintiff seeks to recover

  as part of its Magnuson-Moss Warranty Act claim, which is the Eighth Claim for Relief in the

  FAC, and for each category of damages please provide an itemization or breakdown of the

  amount of damages you have allegedly suffered as a result of Defendants' alleged violations of

  the Magnuson-Moss Warranty Act.

  RESPONSE: Discovery is ongoing. See Complaint. Plaintiff will supplement the response

  throughout the course of the litigation.




                                                    14
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 16 of 17                                   PageID #:
                                    746




                                                          VERIFICATION

                                                  (Answers to Interrogatories)

   STATE OF HAWAII                                              )
                                                                ) ss.
   CITY/COUNTY: ~             N'D \ V l)I                       )



            I, 0 1.·; 5"1vx:w.\:\.e..   D \ ,vc;..."';:t:,being first duly sworn on oath, depose and say that:
   I am who answered the foregoing interrogatories; I have read the request for answers to

   interrogatories and the foregoing answers thereto, and the answers are true to the best of my

   knowledge, information and belief.



            Dated: C'O c, '=:'.J   \5       1   2 O \ °'I




                                                NOTARY CERTIFICATE

            This Verification and Answers to Interrogatories, datedM°:!J \5" ,2019, and
   consisting of     <l pages, was subscribed and sworn to before me by /IA'.3J Q I\Vi.O
   this    lG      ay of                        , 2~tRu1111,,,
                                                ,,,, ("\RlC,t,-'',,.
                                                ,~~":.···•......u        ~
                                            ~      ••·•· p.'I       "\ ~
                                         :: !~ ...                      . si=;;
   Notary Public, State of Hawaii ::. ~\
                                         - .
                                         -en: 0
                                                         "'-
                                                               ..,.v O :<S::
                                                                    ..... I~$
                                                                    ~
                                                                          .,::-


          LD rlrS\lr'
   [Type or Print Notary's Name]
                                   w~~~:-$
                                         ,~.
                                         ~ o··...
                                                                ..,v •"·"" ...
                                                               ~v .... ~:"-~~




                                   My Commission expires:                  J /d '?-/ 0-f
   2432437.VI
Case 1:19-cv-00454-DKW-RT Document 11-6 Filed 10/31/19 Page 17 of 17                      PageID #:
                                    747



  JUSTIN A. BRACKETT (HI Bar No. 9954)
  515 Ward Avenue
  Honolulu, HI 96814
  Telephone: (808) 377-6778
  Email : iustinbrackettlaw@gmail.com

  Attorney for Plaintiff
  Mignonette Olivas

                     IN THE CIRCUIT COURT OF THE FIRST CIRCUIT
                                 STATE OF HAWAI'I


                                                 )   CIVIL NO . 19-1-0105-01 GWBC
  MIGNONETTE OLIY AS                             )   (Other Civil Action)
                                                 )
                       Plaintiff,                )
         vs.                                     )   CERTIFICATE OF SERVICE OF
                                                 )   PLAINTIFF'S RESPONSES AND
  CUTTER CJD, Inc. (d/b/a CUTTER                 )   OBJECTIONS TO DEFENDANT FCA US ,
  DODGE CHRYSLER JEEP PEARL                      )   LLC'S FIRST REQUEST FOR ANSWERS
  CITY); FCA US , LLC (d/b/a CHRYSLER            )   TO INTERROGATORIES TO PLAINTIFF
  CORPORATION        and     CHRYSLER            )   MIGNONETTE OLIVAS DATED MAY 1,
                                                     2019
  GROUP LLC), AND DOE                            )
                                                 )
                                                 )
                       Defendants.


                                        CERTIFICATE OF SERVICE

  I hereby certify that on May      2
                                   cf , 2019, a copy of the foregoing was served by electronic mail
  and by certified U.S. Mail, postage pre-paid, on the parties listed below:

  Attorneys for Defendant FCA US LLC:
  Brian Tilker                                  bwt@torkildson.com
  Eric Rask                                     ear@torkildson.com
  700 Bishop Street, 15th Floor
  Honolulu, Hawaii 96813
